Case 1:18-cv-24100-MGC Document 127-16 Entered on FLSD Docket 12/04/2020 Page 1 of 1


                                            EXHIBIT P
                  PLAINTIFF’S AMENDED CONSEQUENTIAL DAMAGES

       •   Digna Vinas life insurance - $100,000 life insurance policy – $8,106.40 =
           $91,893.60

       •   House insurance – pd. $1,200 for 3 years

       •   Rigo’s Wedding Ring - $800

       •   Bracelet - $2,500

       •   Rigo’s Wedding Ring from previous wife - $700

       •   American Express – interest - $1,691.00

       •   Chase – interest - $374.92


       •   Bank of America – interest - $3,213.37

       •   Loans:
              o Quique - $500
              o Tharsay - $600
              o Paula - $3,000
              o David - $15,000
              o Jimmy - $10,000
              o Frances - $5,000
              o Anthony - $6,800
              o Doris - $700
              o Christina - $500
              o Diana - $250
              o Rabbi - $380
              o Andy (Baby) - $200
              o Pablo - $250

       •   Attorney’s fee owed to Adrian Arkin for defense of credit
           card suit $3.75hrs @ $600.00/hr. $2,250.

       •   Seriously damaged credit.
